WOODLEY, Commissioner.
Upon a plea of guilty before the court, a jury being waived, appellant was convicted of felony tiheft of an automobile, and the court assessed the minimum punishment of two years in the penitentiary.
Appellant was seen to drive the car away from the owner’s premises and was apprehended as he ran from the car after being followed by the owner and his sons.
There are no bills of exception, and the state discharged its burden fully regarding the introduction of proof on appellant’s, plea of guilty.
The judgment is affirmed.
Opinion approved by the Court.